Citation Nr: 0945305	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-05 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than March 27, 2008 
for a 70 percent rating for posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1964 to 
October 1968.

This appeal to the Board of Veterans' Appeals (Board) 
originated from October 2005 and July 2008 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In the October 2005 decision, the RO 
granted the Veteran's claim for service connection for PTSD 
and assigned an initial 10 percent rating retroactively 
effective from January 19, 2005, the date of receipt of his 
claim.  Also, in relevant part, the RO denied an additional 
claim for service connection for hypertension.  The more 
recent July 2008 RO decision increased the rating for the 
PTSD from 10 to 70 percent, but only retroactively effective 
as of March 27, 2008.

The Veteran appealed the 70 percent rating for his PTSD, its 
effective date, and the denial of service connection for 
hypertension.  But during an even more recent October 2009 
videoconference hearing before the Board, in support of his 
claims, he and his attorney withdrew the claims for a higher 
rating for the PTSD and for service connection for 
hypertension.  See 38 C.F.R. § 20.204 (2009).  
They indicated, instead, they are only appealing for an 
earlier effective date for the 70 percent rating for the 
PTSD, so this is the only claim currently before the Board.

FINDING OF FACT

The competent medical and other evidence of record indicates 
the Veteran's PTSD met the requirements for the higher 70 
percent rating when he filed his initial claim for service 
connection for this condition on January 19, 2005.

CONCLUSION OF LAW

The criteria are met for an earlier effective date of January 
19, 2005, for the 70 percent rating for the PTSD.  38 
U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 
4.3, 4.7 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) enhanced VA's 
duties to notify and assist Veterans with claims for VA 
benefits.  The VCAA was codified at 38 U.S.C.A. § 5100, 5102, 
5103, 5103A, 5107, 5126, and the implementing regulations 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Here, though, since the Board is granting the Veteran's claim 
for an earlier effective date - indeed, the earliest 
possible date and the date he and his attorney indicated they 
are requesting, there is no need to discuss whether there has 
been compliance with these notice-and-duty-to-assist 
provisions of the VCAA.  This is because even were the Board 
to assume, for the sake of argument, there has not been, this 
is ultimately inconsequential and, therefore, at most 
nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  
See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(indicating among other things that the Veteran, 
as the pleading party, not VA, has this burden of proof in 
showing any notice error was prejudicial and outcome 
determinative).

II.  Entitlement to an Effective Date Earlier than March 27, 
2008 for the 70 percent Rating for the PTSD

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

For claims for service connection, the context in which this 
claim at issue initially arose, the effective date will be 
the day following the Veteran's discharge from service if he 
filed a claim within one year of his discharge.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i)

In a claim for an increased rating, unless specifically 
provided otherwise, the effective date of an award based on a 
claim for increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  An effective date for a claim for increase 
may be granted prior to the date of claim if it is factually 
ascertainable that an increase in disability had occurred 
within one year from the date of claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(1) and (2).  Thus, the two 
determinative issues in any claim of entitlement to an 
earlier effective date for increased compensation are:  (1) 
the date of the claim and (2) the date of entitlement to an 
increase.

It follows that three possible effective dates may be 
assigned depending on the facts of the particular case:  

(1) if an increase in disability occurs 
after the claim is filed, the date that 
the increase is shown to have occurred 
(date entitlement arose) 
(38 C.F.R. § 3.400(o)(1)); or

(2) if an increase in disability precedes 
the claim by a year or less, the date 
that the increase is shown 
to have occurred (factually 
ascertainable) (38 C.F.R. § 3.400(o)(2)); 
or 

(3) if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

See Harper v. Brown, 10 Vet App 125, 126 (1997).



With this in mind, records show the Veteran filed his claim 
for service connection for PTSD on January 19, 2005.  And in 
October 2005, the RO granted his claim and assigned an 
initial 10 percent rating retroactively effective from 
January 19, 2005, the date of receipt of his claim for 
service connection.  In February 2006, in response, he filed 
a timely notice of disagreement (NOD) requesting a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  And, as mentioned, in a subsequent July 2008 
decision during the pendency of his appeal, the RO granted a 
higher 70 percent rating, but only retroactively effective as 
of March 27, 2008.  So he continued to appeal, requesting an 
earlier effective date.  In a September 2009 brief from his 
attorney, and the October 2009 hearing testimony, they 
maintain the 70 percent rating (like the previous 10 percent 
rating) should date back to the receipt of the claim because 
the Veteran's PTSD was as severe then as it was when he 
received this higher 70 percent rating.

If, as here, there was disagreement with the initial rating 
assigned following the grant of service connection, separate 
ratings can be assigned for separate periods of time based 
upon the facts found.  Fenderson, 12 Vet. App. at 125-26.  
In other words, the Veteran's rating may be "staged" to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than 
other others.  So resolution of this appeal for an earlier 
effective date turns on when the Veteran's PTSD and its 
associated symptoms were severe enough to warrant a 70 
percent rating.

Mental disorders are evaluated under a general rating 
formula, 38 C.F.R. § 4.130.  The fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) provides guidance for 
the nomenclature employed within 38 C.F.R. § 4.130.

According to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 10 
percent evaluation is warranted for an acquired psychiatric 
disorder like PTSD that causes occupational and social 
impairment with mild or transient symptoms that decrease work 
efficiency and ability to perform occupational tasks only 
during the periods of significant stress, or the symptoms are 
controlled by continuous medication.

The next higher rating, 30 percent, requires occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

The even higher 70 percent rating requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. When reasonable doubt arises 
as to the degree of disability, this doubt is resolved in his 
favor.  38 C.F.R. § 4.3.

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  But the list of 
symptoms is not exhaustive and permits consideration of other 
symptoms and contemplates the effect of those symptoms on the 
claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. §§ 4.2, 4.6.

In determining whether the Veteran meets the criteria for a 
higher rating, the Board must consider whether he has 
deficiencies in most of the following areas:  work, school, 
family relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11 (2001).

Here, the earliest competent medical evidence of record 
regarding the Veteran's PTSD is the report of a January 2005 
VA psychiatric consultation.  The report provides that his 
mood was fair most of the time.  There were no problems with 
his sleep or appetite; he averaged 6 to 8 hours of sleep per 
night and felt rested upon awakening.  He had been working as 
a truck driver for 36 yrs, the last 12 at the same job, and 
he was satisfied with his job and relationships with his co-
workers.  He did not have any low motivation or energy, but 
he got tired easier.  He did not have anxiety symptoms, but 
he got aggravated easily - citing a history of assault 
charges (3 or 4 total).  The report also indicates he 
mentioned having nightmares related to his Vietnam combat 
experience, but that it did not affect his everyday life.  He 
had a history of changing jobs numerous times, stating he 
would easily get tired of his job and could not get 
satisfied.  

The next competent medical evidence of record is the report 
of an April 2, 2005 VA Initial Evaluation for PTSD.  The 
report provides that the Veteran mentioned having nightmares 
while serving in Vietnam and having nightmares ever since 
consistently at a rate of about one per month.  But, in 
contrast to having only monthly nightmares, he reported 
having intrusive thoughts much more frequently, up to a 
couple of times per day.  He also reported feeling that the 
older he gets, the weaker he is at keeping his intrusive 
thoughts at bay, and the more sensitive he is becoming to 
them as well.  He reported having a lot of pride in being the 
toughest soldier in the field, the toughest guy on the block, 
and not letting things bother him, but that more and more his 
thoughts about his past are bothering him, in turn making him 
feel weak.  He reported only rarely experiencing daytime 
flashbacks when something really reminds him of Vietnam.  He 
also reported avoiding all discussions about Vietnam with co-
workers and family, avoiding all movies having to do with 
war, and avoiding Veterans' groups.  He reported having 
problems with insomnia, suspiciousness, hypervigilence, and 
significant anger and irritability, with anger and 
irritability being the main problematic symptom causing most 
of his impairment.  He was short-tempered and quick to fight, 
even having been charged with assault twice for fights with 
co-workers while at work.  He has very little patience for 
others and this is problematic.  His symptoms are largely 
impacting his occupational and social functioning, where his 
need to be tough or in control and his anger outbursts have 
caused him to lose and quit several jobs.  He also reported 
having had passing thoughts of how he would commit suicide.

In summary, the examiner concluded the Veteran "was found to 
have symptoms of PTSD present since his return from Vietnam" 
and that his pride caused additional occupational and social 
problems in terms of irritability, anger, and fighting.  
That examiner further determined the Veteran's pride also 
caused him to minimize the symptoms he was willing to admit, 
clouding establishing an accurate picture of the full extent 
of problems he is having and that "in the January 2005 
psychiatric consult he was not yet ready to open up and admit 
having problems, which would account for the differences in 
the current findings and the findings at that time."  



The April 2, 2005 clinical assessment of the severity of the 
Veteran's PTSD is thoroughly comprehensive, well-reasoned, 
and based on an objective mental status evaluation of him.  
Hence, the findings in this report have the proper foundation 
and predicate and, therefore, are entitled to a lot of 
probative weight.  See Elkins v. Brown, 5 Vet. App. 474 
(1993); Black v. Brown, 5 Vet. App. 177 (1993).  

The Board also sees the Veteran has submitted several lay 
statements from his wife, friends, and co-workers, 
essentially confirming his PTSD has caused occupational and 
social dysfunction in various settings - most notably 
violence and anger outbursts at least since the effective 
date of the grant of service connection.  These lay 
statements are competent evidence in support of the claim 
that he was 70 percent disabled on account of his PTSD even 
when he filed his initial claim.  And of equal or even 
greater significance, these supporting lay statements 
also are credible inasmuch as they are supported by the 
report of the April 2005 mental status evaluation.  See 
Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).  See, too, 
38 C.F.R. § 3.159(a)(2) and Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence).

Therefore, the Board finds that, although the Veteran had 
difficulty admitting the extent of his symptoms prior to his 
April 2, 2005 VA Initial Evaluation for PTSD, there is 
competent medical and other evidence of record indicating he 
met the requirements for the higher 70 percent rating even as 
of the filing of his claim on January 19, 2005.  Therefore, 
he is entitled to this higher rating as of that date, 
especially resolving all reasonable doubt concerning this in 
his favor.  38 C.F.R. §§ 3.102, 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

An earlier effective date of January 19, 2005 is granted for 
the higher 70 percent rating for the PTSD, subject to the 
statues and regulations governing the payment of VA 
compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


